Exhibit 10.2


THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.


WITS BASIN PRECIOUS MINERALS INC.


10% Senior Secured Convertible Promissory Note
due February 11, 2009


No. PP-1
$1,020,000
Dated: February 11, 2008
 



For value received, WITS BASIN PRECIOUS MINERALS INC., a Minnesota corporation
(the “Maker”), hereby promises to pay to the order of Platinum Long Term Growth
V, LLC, a Delaware limited liability company with an address of 152 West 57th
Street, 54th Floor, New York, NY 10019 (together with its successors,
representatives, and permitted assigns, the “Holder”), in accordance with the
terms hereinafter provided, the principal amount of ONE MILLION TWENTY THOUSAND
DOLLARS ($1,020,000), together with interest thereon.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A.
Subject to Section 3.1(b) hereof, the outstanding principal balance of this Note
shall be due and payable on February 11, 2009 (the “Maturity Date”) or at such
earlier time as provided herein.


ARTICLE I


Section 1.1 Purchase Agreement. This Note has been executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of February 11,
2008 (the “Purchase Agreement”), by and between the Maker and the Holder.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Purchase Agreement.


--------------------------------------------------------------------------------



Section 1.2 Interest. Beginning on the issuance date of this Note (the “Issuance
Date”), the outstanding principal balance of this Note shall bear interest, in
arrears, at a rate per annum equal to ten percent (10%), payable quarterly in
cash on March 31, 2008 and the last day of each succeeding fiscal quarter after
March 31, 2008. Interest shall be computed on the basis of a 360-day year of
twelve (12) 30-day months, shall compound monthly and shall accrue commencing on
the Issuance Date. Furthermore, upon the occurrence of an Event of Default (as
defined in Section 2.1 hereof), the Maker will pay interest to the Holder,
payable on demand, on the outstanding principal balance of and unpaid interest
on the Note from the date of the Event of Default until such Event of Default is
cured at the rate of the lesser of eighteen percent (18%) and the maximum
applicable legal rate per annum. 
 
Section 1.3 Payment of Principal; Prepayment. The Principal Amount hereof shall
be paid in full on the Maturity Date or, if earlier, upon acceleration of this
Note in accordance with the terms hereof. Any amount of principal repaid
hereunder may not be reborrowed. The Maker may prepay all or any portion of the
principal amount of this Note upon seven (7) business days’ prior written notice
to the Holder without premium or penalty (other than as set forth in Section
3.6); provided, that, it is understood that the Maker shall be obligated to
honor all conversion requests during such seven (7) business day period.
 
Section 1.4 Security Agreement. The obligations of the Maker hereunder are
secured by, among other things, a continuing security interest in certain assets
of the Maker pursuant to the terms of a Security Agreement dated as of February
11, 2008 by and among the Maker and certain of the Maker’s subsidiaries, on the
one hand, and the Holder on the other hand.
 
Section 1.5 Payment on Non-Business Days. Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due on the next succeeding business day and such
next succeeding day shall be included in the calculation of the amount of
accrued interest payable on such date.
 
Section 1.6 Transfer. This Note may be transferred or sold, subject to the
provisions of Section 5.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.
 
Section 1.7 Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8 Use of Proceeds. The Maker shall use the proceeds of this Note as
set forth in the Purchase Agreement.


ARTICLE II


EVENTS OF DEFAULT; REMEDIES


Section 2.1 Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:

-2-

--------------------------------------------------------------------------------



(a) any default in the payment of (1) the principal amount hereunder when due,
or (2) interest on, or liquidated damages in respect of, this Note, within three
(3) business days after the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise); or
 
(b) the Maker shall fail to observe or perform any other covenant or agreement
contained in this Note, which failure is not cured, if possible to cure, within
3 business days after notice of such default sent by the Holder; or
 
(c) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days; or
 
(d) the Maker’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply (including for any of the reasons
described in Section 3.7(a) hereof) or its intention not to comply with proper
requests for conversion of this Note into shares of Common Stock; provided,
that, an inability to convert this Note pursuant to the terms of Section 3.4
shall not constitute an Event of Default hereunder or under the other
Transaction Documents; or
 
(e) the Maker shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Note or any interest accrued and unpaid, (ii) make the payment
of any fees and/or liquidated damages under this the Purchase Agreement or the
other Transaction Documents, which failure, in the case of (ii) above, is not
remedied within three (3) business days after the Maker’s receipt of notice
thereof from Holder; or
 
(f) [Reserved]; or
 
(g) default shall be made in the performance or observance of any material
covenant, condition or agreement contained in the Purchase Agreement or any
other Transaction Document that is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within three (3) business days
after the Maker receives notice from the Holder of the occurrence thereof; or
 
(h) any material representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(i) the Maker shall (A) default in any payment of any amount or amounts of
principal of or interest on any Indebtedness (other than the Indebtedness
hereunder) the aggregate principal amount of which Indebtedness is in excess of
$200,000 or (B) default in the observance or performance of any other agreement
or condition relating to any Indebtedness, that, in the aggregate, exceeds
$200,000, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity; or

-3-

--------------------------------------------------------------------------------



(j) the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(k) a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets in connection with the liquidation or dissolution of the Maker or (iii)
similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or (iii)
shall continue undismissed, or unstayed and in effect, for a period of thirty
(30) days or any order for relief shall be entered in an involuntary case under
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(l) the failure of the Maker to instruct its transfer agent to remove any
legends from shares of Common Stock eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within three
(3) business days of the Holder’s request so long as the Holder has provided
reasonable assurances to the Maker that such shares of Common Stock can be sold
pursuant to Rule 144.

-4-

--------------------------------------------------------------------------------



Section 2.2 Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, upon delivery of written notice to the Maker, declare the entire unpaid
principal balance of this Note, together with all interest accrued hereon, due
and payable, and thereupon, the same shall be accelerated and so due and
payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described (i) in
Sections 2.1 (j) or (k) above, the outstanding principal balance and accrued
interest hereunder shall be immediately due and payable without notice or demand
of any kind, (ii) in Sections 2.1(b)-(i) and (l) above, the Holder, in its sole
and absolute discretion, may (a) demand the prepayment of this Note pursuant to
Section 3.6(a) hereof (to the extent permitted by Section 3.6(a) hereof), (b)
demand that all or a portion of the principal amount of this Note then
outstanding be converted in accordance with Article III hereof into shares of
Common Stock at a Conversion Price equal to the lesser of (A) the Conversion
Price on the date of such demand or (B) 85% of the lowest VWAP for the 10
Trading Days preceding the date of such demand, with all accrued and unpaid
interest on such principal amount to be paid to the Holder in cash, or (c)
exercise or otherwise enforce any one or more of the Holder’s rights, powers,
privileges, remedies and interests under this Note, the Purchase Agreement or
applicable law and (iii) in the case of any Event of Default arising pursuant to
Section 2.1(a) above, no acceleration shall be effective unless the Maker shall
have been given at least two (2) business days’ prior written notice of such
acceleration and opportunity to cure such Event of Default during such two (2)
business day period. No course of delay on the part of the Holder shall operate
as a waiver thereof or otherwise prejudice the right of the Holder. No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
Section 2.3 Put; Special Conversion. If, at any time after August 11, 2008, the
seven trailing Trading Day VWAP of the Common Stock shall be less than $0.30 (as
appropriately adjusted for splits, combinations and the like occurring after the
Issuance Date), the Holder, at any time and from time to time thereafter and in
its sole discretion, may (i) cause the Maker to prepay in cash all or any
portion of this Note at a price equal to one hundred and fifteen percent (115%)
of the aggregate principal amount of this Note being prepaid plus all accrued
and unpaid interest applicable at the time of such request (such payment to be
made within ten (10) business days of the request therefor), or (ii) demand that
all or a portion of the principal amount of this Note then outstanding be
converted in accordance with Article III hereof into shares of Common Stock at a
Conversion Price equal to the lesser of (A) the Conversion Price on the date of
such demand or (B) 85% of the lowest VWAP for the 10 Trading Days preceding the
date of such demand, with all accrued and unpaid interest on such principal
amount to be paid to the Holder in cash (such payment of interest to be made
within five (5) business days of the request therefor).
 
ARTICLE III
 
CONVERSION; ANTIDILUTION; PREPAYMENT
 
Section 3.1 Conversion Option.
 
(a) At any time and from time to time on or after the Issuance Date, this Note
shall be convertible (in whole or in part), at the option of the Holder (the
“Conversion Option”), into such number of fully paid and non-assessable shares
of Common Stock (the “Conversion Rate”) as is determined by dividing (x) that
portion of the outstanding principal balance plus any accrued but unpaid
interest under this Note as of such date that the Holder elects to convert by
(y) the Conversion Price (as defined in Section 3.2 hereof) then in effect on
the date on which the Holder faxes a notice of conversion (the “Conversion
Notice”), duly executed, to the Maker (facsimile number: (612) 395-5276, Attn.:
Mark D. Dacko) (the “Voluntary Conversion Date”), provided, however, that the
Conversion Price shall be subject to adjustment as described in Section 3.5
below. The Holder shall deliver this Note to the Maker at the address designated
in the Purchase Agreement at such time that this Note is fully converted. With
respect to partial conversions of this Note, the Maker shall keep written
records of the amount of this Note converted as of each Conversion Date.

-5-

--------------------------------------------------------------------------------



(b) If, at any time after August 11, 2008 and prior to February 11, 2009, the
VWAP of the Common Stock exceeds $0.50 (as adjusted for splits, combinations and
the like occurring after the Issuance Date) for a period of twenty (20)
consecutive Trading Days, the Maker may cause the principal amount of this Note
to convert into a number of fully paid and non-assessable shares of Common Stock
equal to the quotient of (i) the principal amount of this Note then outstanding
divided by (ii) the Conversion Price then in effect (as adjusted for splits,
combinations and the like occurring after the Issuance Date) (the date of such
conversion, the “Mandatory Conversion Date” and, together with any Voluntary
Conversion Date (including pursuant to a conversion request delivered pursuant
to Section 2.2 or Section 2.3 hereof), a “Conversion Date”). As a condition to
any conversion pursuant to this Section 3.1(b), the Maker shall pay to the
Holder all accrued and unpaid dividends in cash. No conversion pursuant to this
Section 3.1(b) shall be effected unless (i) the Equity Conditions are satisfied
on the Mandatory Conversion Date and during such twenty Trading Day period and
such conversion would not cause the Holder to exceed the 9.99% beneficial
ownership limitations set forth in Section 3.4(b) hereof and (ii) no Event of
Default has occurred and is continuing for any part of such twenty Trading Day
period or on the Mandatory Conversion Date.


Section 3.2 Conversion Price. The term “Conversion Price” shall mean $0.18,
subject to adjustment under Section 3.5 hereof.
 
Section 3.3 Mechanics of Conversion.
 
(a) Not later than three (3) Trading Days after any Conversion Date, the Maker
or its designated transfer agent, as applicable, shall issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder shall be entitled. In the
alternative, not later than three (3) Trading Days after any Conversion Date,
the Maker shall deliver to the applicable Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 5.1 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”). Notwithstanding the foregoing
to the contrary, the Maker or its transfer agent shall only be obligated to
issue and deliver the shares to the DTC on the Holder’s behalf via DWAC (or
certificates free of restrictive legends) if such conversion is in connection
with a sale and the Holder has complied with the applicable prospectus delivery
requirements (as evidenced by documentation furnished to and reasonably
satisfactory to the Maker) or such shares may be sold pursuant to Rule 144
(without restriction as to volume). If in the case of any Conversion Notice such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the Delivery Date, the Holder shall be entitled by written
notice to the Maker at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event the Maker
shall immediately return this Note tendered for conversion, whereupon the Maker
and the Holder shall each be restored to their respective positions immediately
prior to the delivery of such notice of revocation, except that any amounts
described in Sections 3.3(b) and (c) shall be payable through the date notice of
rescission is given to the Maker.

-6-

--------------------------------------------------------------------------------



(b) The Maker understands that a delay in the delivery of the shares of Common
Stock upon conversion of this Note beyond the Delivery Date could result in
economic loss to the Holder. If the Maker fails to deliver to the Holder such
shares via DWAC (or, if applicable, certificates) by the Delivery Date, the
Maker shall pay to such Holder, in cash, an amount per Trading Day for each
Trading Day until such shares are delivered via DWAC or certificates are
delivered (if applicable), together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of (A) (i) 1% of the aggregate principal
amount of the Notes requested to be converted for the first five (5) Trading
Days after the Delivery Date and (ii) 2% of the aggregate principal amount of
the Notes requested to be converted for each Trading Day thereafter and (B)
$2,000 per day (which amount shall be paid as liquidated damages and not as a
penalty). Nothing herein shall limit a Holder’s right to pursue actual damages
for the Maker’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and such Holder shall
have the right to pursue all remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief). Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw a Conversion Notice, and upon such
withdrawal the Maker shall only be obligated to pay the liquidated damages
accrued in accordance with this Section 3.3(b) through the date the Conversion
Notice is withdrawn.
 
(c) In addition to any other rights available to the Holder, if the Maker fails
to cause its transfer agent to transmit via DWAC or transmit to the Holder a
certificate or certificates representing the shares of Common Stock issuable
upon conversion of this Note on or before the Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon conversion of
this Note which the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Maker shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Common Stock issuable upon conversion
of this Note that the Maker was required to deliver to the Holder in connection
with the conversion at issue times (B) the price at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of the
Holder, either reinstate the portion of the Note and equivalent number of shares
of Common Stock for which such conversion was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Maker timely complied with its conversion and delivery obligations hereunder.
For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted conversion of shares
of Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Maker shall be required to pay the Holder $1,000. The Holder shall provide
the Maker written notice indicating the amounts payable to the Holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Maker. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Maker’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.

-7-

--------------------------------------------------------------------------------



Section 3.4 Ownership Cap and Certain Conversion Restrictions.
 
(a) Notwithstanding anything to the contrary set forth in Section 3 of this
Note, at no time may all or a portion of this Note be converted if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) more than 4.99% of all of the Common
Stock outstanding at such time; provided, however, that upon the Holder
providing the Maker with sixty-one (61) days notice (pursuant to Section 4.1
hereof) (the “Waiver Notice”) that the Holder would like to waive this Section
3.4(a) with regard to any or all shares of Common Stock issuable upon conversion
of this Note, this Section 3.4(a) will be of no force or effect with regard to
all or a portion of the Note referenced in the Waiver Notice.
 
(b) Notwithstanding anything to the contrary set forth in Section 3 of this
Note, at no time may the Holder convert all or a portion of this Note if the
number of shares of Common Stock to be issued pursuant to such conversion, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time; provided, however, that upon the Holder providing the
Maker with a Waiver Notice that the Holder would like to waive Section 3.4(b) of
this Note with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3.4(b) shall be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.
 
Section 3.5 Adjustment of Conversion Price.
 
(a) Until the Note has been paid in full or converted in full, the Conversion
Price shall be subject to adjustment from time to time as follows:
 
(i) Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Maker shall
at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased. Any
adjustments under this Section 3.5(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.

-8-

--------------------------------------------------------------------------------



(ii) Adjustments for Certain Dividends and Distributions. Other than with
respect to a Subsidiary Dividend (as defined in the Purchase Agreement), if the
Maker shall at any time or from time to time after the Issuance Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:
 
(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
 
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.
 
(iii) Adjustment for Other Dividends and Distributions. With the exception of
the Subsidiary Dividend, if the Maker shall at any time or from time to time
after the Issuance Date, make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in other than shares of Common Stock, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Maker or other issuer (as applicable) which they
would have received had this Note been converted into Common Stock on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.5(a)(iii) with
respect to the rights of the holders of this Note; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Conversion
Price shall be adjusted pursuant to this paragraph as of the time of actual
payment of such dividends or distributions.
 
(iv) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the Issuance Date shall be changed to the same or different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 3.5(a)(i), (ii) and (iii), or
a reorganization, merger, consolidation, or sale of assets provided for in
Section 3.5(a)(v)), then, and in each event, an appropriate revision to the
Conversion Price shall be made and provisions shall be made (by adjustments of
the Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon reclassification, exchange, substitution or
other change, by holders of the number of shares of Common Stock into which such
Note might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.

-9-

--------------------------------------------------------------------------------



(v) Adjustments for Reorganization, Merger, Consolidation or Sales of Assets. If
at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Maker (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 3.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 3.5(a)(iv)), or a merger or
consolidation of the Maker with or into another Person where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of the Maker’s properties or assets to any other
Person (an “Organic Change”), then as a part of such Organic Change, (A) if the
surviving entity in any such Organic Change is a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, and its
common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert such Note into the
kind and amount of shares of stock and other securities or property of the Maker
or any successor corporation resulting from Organic Change, and (B) if the
surviving entity in any such Organic Change is not a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, or its
common stock is not listed or quoted on a national exchange or the OTC Bulletin
Board, the Holder shall have the right to demand prepayment pursuant to Section
3.6(b) hereof. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3.5(a)(v) with respect to the
rights of the Holder after the Organic Change to the end that the provisions of
this Section 3.5(a)(v) (including any adjustment in the applicable Conversion
Price then in effect and the number of shares of stock or other securities
deliverable upon conversion of this Note) shall be applied after that event in
as nearly an equivalent manner as may be practicable.
 
(vi) Adjustments for Issuance of Additional Shares of Common Stock. In the event
the Maker, shall, at any time, from time to time, issue or sell any additional
shares of common stock (otherwise than as provided in the foregoing subsections
(i) through (v) of this Section 3.5(a) or pursuant to Common Stock Equivalents
(hereafter defined) granted or issued prior to the Issuance Date) (“Additional
Shares of Common Stock”), at a price per share less than the Conversion Price
then in effect or without consideration, then the Conversion Price upon each
such issuance shall be reduced to a price determined by multiplying the
Conversion Price then in effect by a fraction (A) the numerator of which is the
total number of shares of Common Stock then outstanding plus the number of
shares of Common Stock which the aggregate consideration received or to be
received by the Company for the shares so issued (or deemed issued) would
purchase at such Conversion Price, and (B) the denominator of which is the total
number of shares of Common Stock then outstanding plus the number of shares of
Common Stock so issued (or deemed issued).

-10-

--------------------------------------------------------------------------------



(vii) Issuance of Common Stock Equivalents. The provisions of this Section
3.5(a)(vii) shall apply if (a) the Maker, at any time after the Issuance Date,
shall issue any securities convertible into or exchangeable for, directly or
indirectly, Common Stock (“Convertible Securities”), other than the Note, or (b)
any rights or warrants or options to purchase any such Common Stock or
Convertible Securities (collectively, the “Common Stock Equivalents”), other
than the Warrant issued pursuant to the Purchase Agreement, shall be issued or
sold. If the price per share for which Additional Shares of Common Stock may be
issuable pursuant to any such Common Stock Equivalent shall be less than the
applicable Conversion Price then in effect, or if, after any such issuance of
Common Stock Equivalents, the price per share for which Additional Shares of
Common Stock may be issuable thereafter is amended or adjusted, and such price
as so amended shall be less than the applicable Conversion Price in effect at
the time of such amendment or adjustment, then the applicable Conversion Price
upon each such issuance, amendment or adjustment shall be adjusted as provided
in subsection (vi) of this Section 3.5(a), with the maximum number of shares of
Common Stock issuable upon conversion or exercise of such Common Stock
Equivalents being deemed to have be issued or sold by the Maker at the time of
issuance or sale of such Common Stock Equivalents. For purposes of this Section
3.5(a)(vii), the “price per share for which Additional Shares of Common Stock
may be issuable” shall be determined by dividing (X) the total amount received
or receivable by the Maker as consideration for the issue or sale of such Common
Stock Equivalents, plus the minimum aggregate amount of additional
consideration, if any, payable to the Maker upon the conversion or exercise
thereof, by (B) the total maximum number of shares of Common Stock issuable upon
the conversion or exercise of all such Common Stock Equivalents. No further
adjustment of the Conversion Price shall be made when Common Stock is actually
issued upon the conversion or exchange of such Common Stock Equivalents, and if
any such issue or sale of Convertible Securities is made upon exercise of any
Rights for which adjustment of the Conversion Price had been made pursuant to
other provisions of Section 3.5(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(viii) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents shall be issued or sold:
 
(1) in connection with any merger or consolidation in which the Maker is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Maker shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker,
of such portion of the assets and business of the nonsurviving corporation as
such Board may determine to be attributable to such shares of Common Stock,
Convertible Securities, rights or warrants or options, as the case may be; or
 
(2) in the event of any consolidation or merger of the Maker in which the Maker
is not the surviving corporation or in which the previously outstanding shares
of Common Stock of the Maker shall be changed into or exchanged for the stock or
other securities of another corporation, or in the event of any sale of all or
substantially all of the assets of the Maker for stock or other securities of
any corporation, the Maker shall be deemed to have issued a number of shares of
its Common Stock for stock or securities or other property of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other corporation. If any such calculation results in adjustment
of the applicable Conversion Price, or the number of shares of Common Stock
issuable upon conversion of the Notes, the determination of the applicable
Conversion Price or the number of shares of Common Stock issuable upon
conversion of the Notes immediately prior to such merger, consolidation or sale,
shall be made after giving effect to such adjustment of the number of shares of
Common Stock issuable upon conversion of the Notes. In the event Common Stock is
issued with other shares or securities or other assets of the Maker for
consideration which covers both, the consideration computed as provided in this
Section 3.5(a)(viii) shall be allocated among such securities and assets as
determined in good faith by the Board of Directors of the Maker.

-11-

--------------------------------------------------------------------------------



(ix) Superseding Adjustment. If, at any time after any adjustment of the
Conversion Price then in effect shall have been made pursuant to Section
3.5(a)(vii) as the result of any issuance of any Convertible Securities or
Common Stock Equivalents, and (i) such Convertible Securities or Common Stock
Equivalents, or the right of conversion or exchange in such other Common Stock
Equivalents, shall expire, and all or a portion of such Convertible Securities
or Common Stock Equivalents, or the right of conversion or exchange with respect
to all or a portion of such other Common Stock Equivalents, as the case may be
shall not have been exercised, or (ii) the consideration per share for which
shares of Common Stock are issuable pursuant to such Convertible Securities or
Common Stock Equivalents, shall be increased solely by virtue of provisions
therein contained for an automatic increase in such consideration per share upon
the occurrence of a specified date or event, then any such previous adjustment
to the Conversion Price of the Note shall be rescinded and annulled. Upon the
occurrence of an event set forth in this Section 3.5(a)(ix), there shall be a
recomputation made of the effect of such Convertible Securities or Common Stock
Equivalents on the basis of: (i) treating the number of Additional Shares of
Common Stock or other property, if any, theretofore actually issued or issuable
pursuant to the previous exercise of any such Convertible Securities or Common
Stock Equivalents or any such right of conversion or exchange, as having been
issued on the date or dates of any such exercise and for the consideration
actually received and receivable therefor, and (ii) treating any such
Convertible Securities or Common Stock Equivalents which then remain outstanding
as having been granted or issued immediately after the time of such increase of
the consideration per share for which shares of Common Stock or other property
are issuable under such Convertible Securities or Common Stock Equivalents;
whereupon a new adjustment of the Conversion Price then in effect shall be made,
which new adjustment shall supersede the previous adjustment so rescinded and
annulled.


(b) Record Date. In case the Maker shall take record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase
Common Stock or Convertible Securities, then the date of the issue or sale of
the shares of Common Stock shall be deemed to be such record date.
 
(c) Certain Issues Excepted. Anything herein to the contrary notwithstanding,
the Maker shall not be required to make any adjustment to the Conversion Price
in connection with the following: (a) issuances of shares of Common Stock or
options to employees, officers or directors of the Maker pursuant to any stock
or option plan existing on the date hereof if such grants are duly approved by a
majority of the non-employee members of the Board of Directors of the Maker or a
majority of the members of a committee of non-employee directors established for
such purpose; (b) issuances of securities upon the exercise or exchange of or
conversion of any securities issued hereunder and/or securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the Issuance Date, provided that such securities have not been
amended since the Issuance Date to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities, (c)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance shall only be to a person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Maker as determined in good faith by the Board of Directors of the Maker
and in which the Maker receives benefits in addition to the investment of funds,
but shall not include a transaction in which the Maker is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (d) shares of Common Stock (other than as
set forth in (a) through (c) above and (e) below) in an aggregate amount not to
exceed 5% of the number of shares of Common Stock outstanding on the Issuance
Date and (e) the issuances set forth on Schedule 3.21 of the Purchase Agreement.

-12-

--------------------------------------------------------------------------------



(d) No Impairment. The Maker shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 3.5 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment. In the event a
Holder shall elect to convert any Notes as provided herein, the Maker cannot
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of said Notes shall have issued and the Maker posts a
surety bond for the benefit of such Holder in an amount equal to one hundred
thirty percent (130%) of the amount of the Notes the Holder has elected to
convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder (as liquidated damages) in the event it obtains judgment.


(e) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.5, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.
 
(f) Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

-13-

--------------------------------------------------------------------------------



(g) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of this Note. In lieu of any fractional shares to which the Holder
would otherwise be entitled, the Maker shall pay cash equal to the product of
such fraction multiplied by the average of the Closing Bid Prices of the Common
Stock for the five (5) consecutive Trading Days immediately preceding the
Conversion Date.
 
(h) Reservation of Common Stock. The Maker shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall on the date hereof be no less than one hundred twenty percent (120%) of
the number of shares of Common Stock for which this Note and all interest
accrued thereon are at any time convertible, and within thirty (30) days of the
date hereof, the Maker shall have taken all necessary action to increase the
number of shares of Common Stock so reserved so that such number shall at no
time be less than one hundred fifty percent (150%) of the number of shares of
Common Stock for which this Note and all interest accrued thereon are at any
time convertible. The Maker shall, if necessary, use its best efforts from time
to time and in accordance with Minnesota law, to increase the authorized number
of shares of Common Stock if at any time the unissued number of authorized
shares shall not be sufficient to satisfy the Maker’s obligations under this
Section 3.5(h).
 
(i) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.


Section 3.6 Prepayment.


(a) Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default described
in Sections 2.1(b)-(i) or (l) hereof, the Holder shall have the right, at such
Holder’s option, to require the Maker to prepay in cash all or a portion of this
Note at a price equal to one hundred and fifteen percent (115%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest applicable at
the time of such request. Nothing in this Section 3.6(a) shall limit the
Holder’s rights under Section 2.2 hereof.


(b) Prepayment Option Upon Major Transaction. In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder’s
option, to require the Maker to prepay all or a portion of the Holder’s Notes in
cash at a price equal to the sum of (i) the greater of (A) one hundred percent
(100%) of the aggregate principal amount of this Note plus all accrued and
unpaid interest and (B) in the event at such time the Holder is unable to obtain
the benefit of its conversion rights through the conversion of this Note and
resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents or
the Equity Conditions are not satisfied with respect to all such shares of
Common Stock, the aggregate principal amount of this Note plus all accrued but
unpaid interest hereon, divided by the Conversion Price on the date the
Prepayment Price (as defined below) is demanded or otherwise due, multiplied by
the VWAP on the date the Major Transaction Prepayment Price is demanded or
otherwise due, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of this Note and the other Transaction Documents (the
“Major Transaction Prepayment Price”).

-14-

--------------------------------------------------------------------------------



(c) Prepayment Option Upon Triggering Event. In addition to all other rights of
the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder’s option, to require the Maker to
prepay all or a portion of this Note in cash at a price equal to the sum of (i)
the greater of (A) one hundred percent (100%) of the aggregate principal amount
of this Note plus all accrued and unpaid interest and (B) the aggregate
principal amount of this Note plus all accrued but unpaid interest hereon,
divided by the Conversion Price on the date the Prepayment Price (as defined
below) is demanded or otherwise due, multiplied by the VWAP on the date the
Prepayment Price is demanded or otherwise due, and (ii) all other amounts,
costs, expenses and liquidated damages due in respect of this Note and the other
Transaction Documents (the “Triggering Event Prepayment Price,” and,
collectively with the Major Transaction Prepayment Price, the “Prepayment
Price”).
 
(d) “Major Transaction.” A “Major Transaction” shall be deemed to have occurred
at such time as any of the following events:
 
(i) the consolidation, merger or other business combination of the Maker with or
into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Maker or (B) a consolidation, merger or other business combination in which
holders of the Maker’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities).
 
(ii) the sale or transfer of more than fifty percent (50%) of the Maker’s assets
(based on the fair market value as determined in good faith by the Maker’s Board
of Directors) other than inventory in the ordinary course of business in one or
a related series of transactions; or
 
(iii) closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
(f) “Triggering Event.” A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events: 
 
(i) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq National Market, the Nasdaq
SmallCap Market or The New York Stock Exchange, Inc., for a period of five (5)
consecutive Trading Days;

-15-

--------------------------------------------------------------------------------



(ii) the Maker’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply (including for any of the reasons
described in Section 3.7) or its intention not to comply with proper requests
for conversion of this Note into shares of Common Stock; provided that such
inability to convert due to the terms of Section 3.4 hereof shall not constitute
a Triggering Event; or
 
(iii) the Maker’s failure to comply with a Conversion Notice tendered in
accordance with the provisions of this Note within ten (10) business days after
the receipt by the Maker of the Conversion Notice; provided that such inability
to convert due to the terms of Section 3.4 hereof shall not constitute a
Triggering Event; or
 
(iv) the Maker deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or
 
(v) the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the
Exchange Act.
 
(h) Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than twenty (20) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder’s Notes then outstanding by delivering written
notice thereof via facsimile and overnight courier (“Notice of Prepayment at
Option of Holder Upon Major Transaction”) to the Maker, which Notice of
Prepayment at Option of Holder Upon Major Transaction shall indicate (i) the
principal amount of the Notes that such holder is electing to have prepaid and
(ii) the applicable Major Transaction Prepayment Price, as calculated pursuant
to Section 3.6(b) above.
 
(i) Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
three (3) business days after the occurrence of a Triggering Event, the Maker
shall deliver written notice thereof via facsimile and overnight courier
(“Notice of Triggering Event”) to the Holder. At any time after the earlier of a
holder’s receipt of a Notice of Triggering Event and such holder becoming aware
of a Triggering Event, the Holder may require the Maker to prepay this Note by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of Holder Upon Triggering Event”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Triggering Event shall indicate
(i) the amount of the Note that the Holder is electing to have prepaid and (ii)
the applicable Triggering Event Prepayment Price, as calculated pursuant to
Section 3.6(c) above. The Holder shall only be permitted to require the Maker to
prepay the Note pursuant to Section 3.6 hereof for the greater of a period of
ten (10) days after receipt by such holder of a Notice of Triggering Event or
for so long as such Triggering Event is continuing.

-16-

--------------------------------------------------------------------------------



(j) Payment of Prepayment Price. Upon the Maker’s receipt of a Notice of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from the Holder, the Maker
shall deliver the applicable Triggering Event Prepayment Price, in the case of a
prepayment pursuant to Section 3.6(i), to the Holder within five (5) business
days after the Maker’s receipt of a Notice of Prepayment at Option of Holder
Upon Triggering Event and, in the case of a prepayment pursuant to Section
3.6(h), the Maker shall deliver the applicable Major Transaction Prepayment
Price immediately prior to the consummation of the Major Transaction; provided
that the Holder’s original Note shall have been so delivered to the Maker. If
the Maker shall fail to prepay the Note (other than pursuant to a dispute as to
the arithmetic calculation of the Prepayment Price), in addition to any remedy
the Holder may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of the Note (or portion thereof) not prepaid
shall bear interest at the rate of two percent (2%) per month (prorated for
partial months) until paid in full. Until the Maker pays such unpaid applicable
Prepayment Price in full to the Holder, the Holder shall have the option (the
“Void Optional Prepayment Option”) to, in lieu of prepayment, require the Maker
to promptly return to the Holder all or that portion of the Note that was
submitted for prepayment by such holder(s) under this Section 3.6 and for which
the applicable Prepayment Price has not been paid, by sending written notice
thereof to the Maker via facsimile (the “Void Optional Prepayment Notice”). Upon
the Maker’s receipt of such Void Optional Prepayment Notice and prior to payment
of the full applicable Prepayment Price to the Holder, (i) the Notice of
Prepayment at Option of Holder Upon Triggering Event or the Notice of Prepayment
at Option of Holder Upon Major Transaction, as the case may be, shall be null
and void with respect to the Note submitted for prepayment and for which the
applicable Prepayment Price has not been paid, (ii) the Maker shall immediately
return the Note submitted to the Maker by the Holder for prepayment under this
Section 3.6(j) and for which the applicable Prepayment Price has not been paid
and (iii) the Conversion Price of the Note shall be adjusted to the lesser of
(A) the Conversion Price as in effect on the date on which the Void Optional
Prepayment Notice is delivered to the Maker and (B) the lowest Closing Bid Price
during the period beginning on the date on which the Notice of Prepayment of
Option of Holder Upon Major Transaction or the Notice of Prepayment at Option of
Holder Upon Triggering Event, as the case may be, is delivered to the Maker and
ending on the date on which the Void Optional Prepayment Notice is delivered to
the Maker; provided that no adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect. The Holder’s
delivery of a Void Optional Prepayment Notice and exercise of its rights
following such notice shall not affect the Maker’s obligations to make any
payments which have accrued prior to the date of such notice. Payments provided
for in this Section 3.6 shall have priority to payments to other stockholders in
connection with a Major Transaction.
 
Section 3.7 Inability to Fully Convert.
 
(a) Holder’s Option if Maker Cannot Fully Convert. If, upon the Maker’s receipt
of a Conversion Notice, the Maker cannot issue shares of Common Stock for any
reason (other than pursuant to the terms of Section 3.4 hereof), including,
without limitation, because the Maker (x) does not have a sufficient number of
shares of Common Stock authorized and available, or (y) is otherwise prohibited
by applicable law or by the rules or regulations of any stock exchange,
interdealer quotation system or other self-regulatory organization with
jurisdiction over the Maker or any of its securities from issuing all of the
Common Stock which is to be issued to the Holder pursuant to a Conversion
Notice, then the Maker shall issue as many shares of Common Stock as it is able
to issue in accordance with the Holder’s Conversion Notice and, with respect to
the unconverted portion of this Note, the Holder, solely at Holder’s option, can
elect to:

-17-

--------------------------------------------------------------------------------



(i) If the Maker’s inability to fully convert is pursuant to Section 3.7(a)(x)
above, require the Maker to prepay that portion of this Note for which the Maker
is unable to issue Common Stock in accordance with the Holder’s Conversion
Notice (the “Mandatory Prepayment”) at a price per share equal to the Triggering
Event Prepayment Price as of such Conversion Date (the “Mandatory Prepayment
Price”);
 
(ii) if the Maker’s inability to fully convert is pursuant to Section 3.7(a)(y)
above, require the Maker to issue restricted shares of Common Stock in
accordance with such holder’s Conversion Notice;
 
(iii) void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder’s voiding its Conversion Notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice);
 
(iv) exercise its Buy-In rights pursuant to and in accordance with the terms and
provisions of Section 3.3(c) of this Note; provided that such inability to
convert is not due to the terms of Section 3.4 hereof.
 
In the event the Holder shall elect to convert any portion of the Note as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of the Note shall have been issued and
the Maker posts a surety bond for the benefit of such Holder in an amount equal
to 130% of the principal amount of the Note the Holder has elected to convert,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder in the
event it obtains judgment.


(b) Mechanics of Fulfilling Holder’s Election. The Maker shall immediately send
via facsimile to the Holder, upon receipt of a facsimile copy of a Conversion
Notice from the Holder which cannot be fully satisfied as described in Section
3.7(a) above, a notice of the Maker’s inability to fully satisfy the Conversion
Notice (the “Inability to Fully Convert Notice”). Such Inability to Fully
Convert Notice shall indicate (i) the reason why the Maker is unable to fully
satisfy such holder’s Conversion Notice, (ii) the amount of this Note which
cannot be converted and (iii) the applicable Mandatory Prepayment Price. The
Holder shall notify the Maker of its election pursuant to Section 3.7(a) above
by delivering written notice via facsimile to the Maker (“Notice in Response to
Inability to Convert”).

-18-

--------------------------------------------------------------------------------



(c) Payment of Prepayment Price. If the Holder shall elect to have the Note
prepaid pursuant to Section 3.7(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker’s receipt of
the Holder’s Notice in Response to Inability to Convert, provided that prior to
the Maker’s receipt of the Holder’s Notice in Response to Inability to Convert
the Maker has not delivered a notice to the Holder stating, to the satisfaction
of the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note. If the Maker
shall fail to pay the applicable Mandatory Prepayment Price to the Holder on the
date that is one (1) business day following the 30-day period following the
Maker’s receipt of the Holder’s Notice in Response to Inability to Convert
(other than pursuant to a dispute as to the determination of the arithmetic
calculation of the Prepayment Price), in addition to any remedy the Holder may
have under this Note and the Purchase Agreement, such unpaid amount shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full. Until the full Mandatory Prepayment Price is paid in full to
the Holder, the Holder may (i) void the Mandatory Prepayment with respect to
that portion of the Note for which the full Mandatory Prepayment Price has not
been paid, (ii) receive back such Note, and (iii) require that the Conversion
Price of such returned Note be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the Holder voided the Mandatory
Prepayment and (B) the lowest Closing Bid Price during the period beginning on
the Conversion Date and ending on the date the Holder voided the Mandatory
Prepayment.
 
Section 3.8 No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a shareholder in respect of any meeting of shareholders for the election of
directors of the Maker or of any other matter, or any other rights as a
shareholder of the Maker.


ARTICLE IV
COVENANTS


For so long as this Note is outstanding, without the prior written consent of
the Holder:


Section 4.1 No Liens. Other than Permitted Encumbrances, the Maker shall not,
and shall not permit any Guarantor to, enter into, create, incur, assume or
suffer to exist any liens, security interests, charges, claims or other
encumbrances of any kind (collectively, “Liens”) on or with respect to any of
its assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom.
 
Section 4.2 No Indebtedness. The Maker shall not, and shall not permit any
Guarantor to, enter into, create, incur, assume or suffer to exist any
Indebtedness, other than (i) Permitted Subordinated Indebtedness, (ii)
Indebtedness existing on the date hereof and disclosed in the Commission
Documents and (iii) purchase money security indebtedness for assets acquired by
the Maker or the Guarantors in the ordinary course of their respective
businesses, provided that such Indebtedness does not exceed the fair market
value of the asset acquired by the Maker (“Permitted PMSI Debt”).

-19-

--------------------------------------------------------------------------------



Section 4.3 Compliance with Transaction Documents. The Maker shall, and shall
cause the Guarantors to, comply with their respective obligations under this
Note and the other Transaction Documents.


ARTICLE V
 
MISCELLANEOUS
 
Section 5.1 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, telecopy or facsimile at the address or number
designated in the Purchase Agreement (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The Maker will give written notice to the
Holder at least ten (10) days prior to the date on which the Maker takes a
record (x) with respect to any dividend or distribution upon the Common Stock,
(y) with respect to any pro rata subscription offer to holders of Common Stock
or (z) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public. The Maker will also give written notice to the Holder at least ten (10)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Holder prior to such information being made known to the public.


Section 5.2 Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 5.3 Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 5.4 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof). The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

-20-

--------------------------------------------------------------------------------



Section 5.5 Enforcement Expenses. The Maker agrees to pay all costs and expenses
of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.
 
Section 5.6 Binding Effect. The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 5.7 Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.
 
Section 5.8 Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note. This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:
 
“THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS
NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE MAY BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”


Section 5.9 Consent to Jurisdiction. Each of the Maker and the Holder (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Maker and the Holder
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section
4.9 shall affect or limit any right to serve process in any other manner
permitted by law. Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

-21-

--------------------------------------------------------------------------------



Section 5.10 Parties in Interest. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.
 
Section 5.11 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
Section 5.12 Maker Waivers; Dispute Resolution. Except as otherwise specifically
provided herein, the Maker and all others that may become liable for all or any
part of the obligations evidenced by this Note, hereby waive presentment,
demand, notice of nonpayment, protest and all other demands’ and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, and do hereby consent to any number of renewals of extensions of the time
or payment hereof and agree that any such renewals or extensions may be made
without notice to any such persons and without affecting their liability herein
and do further consent to the release of any person liable hereon, all without
affecting the liability of the other persons, firms or Maker liable for the
payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
(b) THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

-22-

--------------------------------------------------------------------------------



(c) In the case of a reasonable dispute as to the determination of the Closing
Bid Price or the VWAP or the arithmetic calculation of the Conversion Price, any
adjustment to the Conversion Price, liquidated damages amount, interest or
dividend calculation, or any redemption price, redemption amount, adjusted
Conversion Price, or similar calculation, or as to whether a subsequent issuance
of securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice, any redemption notice, default
notice or other event giving rise to such dispute, as the case may be, to the
Holder. If, after a good faith effort by the parties, the Holder and the Maker
are unable to agree upon such determination or calculation within two (2)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Maker shall, within two (2) Business Days
submit via facsimile (a) the disputed determination of the Closing Price or the
VWAP to an independent, reputable investment bank selected by the Maker and
approved by the Holder, which approval shall not be unreasonably withheld, (b)
the disputed arithmetic calculation of the Conversion Price, adjusted Conversion
Price or any redemption price, redemption amount or default amount to the
Maker’s independent, outside accountant or (c) the disputed facts regarding
whether a subsequent issuance of securities is prohibited hereunder or would
lead to an adjustment to the Conversion Price (or any of the other above
described facts not expressly designated to the investment bank or accountant),
to an expert attorney from a nationally recognized outside law firm (having at
least 100 attorneys and having with no prior relationship with the Maker)
selected by the Maker and approved by the Lead Purchaser as defined in the
Purchase Agreement). The Maker, at the Maker’s expense, shall cause the
investment bank, the accountant, the law firm, or other expert, as the case may
be, to perform the determinations or calculations and notify the Maker and the
Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s,
accountant’s or attorney’s determination or calculation, as the case may be,
shall be binding upon all parties absent demonstrable error.


Section 5.13 Definitions. Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Maker and
reasonably acceptable to the Holder.  


“Equity Conditions” shall mean, during the period in question, (i) the Maker
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) all liquidated damages and other amounts owing to the Holder in respect of
this Note and the other Transaction Documents shall have been paid; (iii) (A)
there is an effective Registration Statement pursuant to which the Holder is
permitted to utilize the prospectus thereunder to resell all of the shares
issued or issuable pursuant to the Transaction Documents or (B) there exists,
under Rule 144 of the Securities Act, “current public information” with respect
to the Maker and the Holder is permitted to resell the shares of Common Stock
issued or issuable pursuant to the Transaction Documents pursuant to Rule 144 of
the Securities Act, without any restriction as to volume, (iv) the Common Stock
is trading on the Trading Market and all of the shares issuable pursuant to the
Transaction Documents are listed for trading on a Trading Market (and the Maker
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (v) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (vi) there is then existing no Event of Default or event
which, with the passage of time or the giving of notice, would constitute an
Event of Default, and (vii) no public announcement of a pending or proposed
Major Transaction or Triggering Event has occurred.

-23-

--------------------------------------------------------------------------------



“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, current swap agreements, interest rate hedging agreements, interest
rate swaps, or other financial products, (c) all capital lease obligations that
exceed $10,000 in the aggregate in any fiscal year, (d) all obligations or
liabilities secured by a lien or encumbrance on any asset of the Maker,
irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets, together with trade debt
and other accounts payable that exceed $10,000 in the aggregate in any fiscal
year, (f) all synthetic leases, and (g) any obligation guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; provided, however, Indebtedness shall not include (a) usual and
customary trade debt incurred in the ordinary course of business and (b)
endorsements for collection or deposit in the ordinary course of business.
 
“Permitted Encumbrance” means the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with GAAP; (b) Liens imposed by law
which were incurred in the ordinary course of the Maker’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Maker’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Maker and its consolidated subsidiaries or (y)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing for the foreseeable future the forfeiture or sale
of the property or asset subject to such Lien, (c) Liens securing Permitted
Subordinated Indebtedness, (d) Liens securing Permitted PMSI Debt, provided that
Indebtedness is secured solely by Liens on the assets acquired with the proceeds
of such Permitted PMSI Debt; and (e) Liens in favor of China Gold, LLC and its
affiliates granted by (i) China Global Mining Resources Ltd., a Hong Kong
corporation, China Global Mining Resources Ltd., a British Virgin Islands
corporation, or Wits-China Acquisition Corp. and any wholly owned subsidiary of
such entities (each, a “China Subsidiary”), including as set forth in those
certain Subsidiary Security Agreements dated as of February 7, 2008 by and
between China Gold, LLC (“China Gold”) and any China Subsidiary, or (ii) the
Company with respect to (A) its equity interests in the entities identified in
(i) above and (B) the other assets identified in and defined as “Collateral”
under the Security Agreement, dated as of June 19, 2007, between the Company and
China Gold, LLC (“China Gold”) (without giving effect to any amendment to such
Security Agreement) and the Amended and Restated Pledge Agreement dated as of
February 7, 2008 by and between the Company and China Gold (without giving
effect to any amendment to such Security Agreement).


-24-

--------------------------------------------------------------------------------


 
“Permitted Subordinated Indebtedness” means Indebtedness incurred after the date
hereof that (i) shall be expressly subordinate in right of payment to this Note
in form and substance satisfactory to the Holder in its reasonable discretion,
(ii) shall not be secured by any asset, agreement or other collateral, other
than liens expressly subordinate to the liens securing this Note, and (iii) in
the event of any bankruptcy, liquidation or other similar proceeding, shall
provide for the payment in full of this Note prior to the payment of any amounts
in respect thereof.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.


“Trading Market” means the Over the Counter Bulletin Board, the New York Stock
Exchange, the Nasdaq Capital Markets, the Nasdaq Global Markets, the Nasdaq
Global Select Market or the American Stock Exchange.


“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or national securities
exchange as reported by Bloomberg Financial L.P. (based on a Trading Day from
9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is
not then listed or quoted on the OTC Bulletin Board or a national securities
exchange and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.

-25-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.


WITS BASIN PRECIOUS MINERALS INC.
   
By:
/s/ Mark D. Dacko
 
Name: Mark D. Dacko
 
Title: Chief Financial Officer

 
 
Signature Page
to 10% Senior Secured Convertible Promissory Note
due February 11, 2009

-26-

--------------------------------------------------------------------------------



FORM OF
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount [and accrued interest thereon] of the above Note No. ___ into
shares of Common Stock of Wits Basin Precious Minerals Inc. (the “Maker”)
according to the conditions hereof, as of the date written below.
 
Date of Conversion _________________________________________________________
 
Applicable Conversion Price __________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Signature___________________________________________________________________
 
[Name]
 
Address:__________________________________________________________________
 
_______________________________________________________________________

-27-

--------------------------------------------------------------------------------


 